Case: 2:16-cv-00888-JLG-EPD Doc #: 170 Filed: 12/17/20 Page: 1 of 1 PAGEID #: 2034




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LIONEL HARRIS,

               Plaintiff,

                                              Civil Action 2:16-cv-888
       v.                                     Judge James L. Graham
                                              Chief Magistrate Judge Elizabeth P. Deavers

AARON SOWERS, et al.,

               Defendants.


                                             ORDER

       Plaintiff is DIRECTED to provide written confirmation of his continued intention to

seek the assistance of counsel as set forth in his filing of April 29, 2020. (ECF No. 168.)

Plaintiff shall file this written confirmation on or before JANUARY 19, 2021.


       IT IS SO ORDERED.



Date: December 17, 2020                           /s/ Elizabeth A. Preston Deavers
                                              ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
